       Case 1:20-cv-00145-SPW-TJC Document 6 Filed 10/26/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 STEVE SMITH,                                      CV 20-145-BLG-SPW-TJC

                     Plaintiff,
                                                   ORDER
 vs.

 PFIZER, INC., PHARMACIA LLC,
 f/k/a Pharmacia Corporation, PARKE,
 DAVIS & COMPANY LLC, and
 WARNER-LAMBERT COMPANY
 LLC, f/k/a Warner-Lambert Company,

                     Defendants.

       Plaintiff Steve Smith moves for the admission of Robert A. Mosier to

practice before this Court in this case with John Heenan to act as local counsel.

(Doc. 3.)

       Pro hac vice admission is governed by D. Mont. L.R. 83.1(d), which

provides in pertinent part that the attorney seeking pro hac vice admission must file

an affidavit attesting to various items enumerated at L.R. 83.1(d)(3). While

Plaintiff’s motion contains an affidavit from Mr. Mosier, it fails to properly

address item 83.1(d)(3)(D) in that it lacks “the date(s) of admission” of all courts to

which he has been admitted to practice. (See Doc. 3-1 at 1-2, ¶ 4.)

       Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Mr. Mosier pro hac vice is DENIED without prejudice. Plaintiff may resubmit the
      Case 1:20-cv-00145-SPW-TJC Document 6 Filed 10/26/20 Page 2 of 2



motion, provided it is accompanied by an affidavit that complies in full with L.R.

83.1(d)(3).

      DATED this 26th day of October, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
